Citation Nr: 1414624	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  13-06 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Peter J. Coote, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from June 2003 to October 2006, including combat service in Iraq, and his decorations include the Combat Action Badge.  The Veteran also has 11 months and 11 days of additional active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York.  

The Veteran requested a hearing before the Board in his March 2013 VA Form 9.  One was scheduled for him in March 2014, but the Veteran did not report for it.  As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.


FINDINGS OF FACT

1.  The Veteran had active service from July 1998 to June 1999 and from June 2003 to October 2006; he attended the United States Military Academy, graduating in 2003.

2.  The Veteran's active service from June 2003 to October 2006 was completed to satisfy service obligation for his attendance at the United States Military Academy and does not qualify as active duty service for the purpose of administration and payment of benefits under the 9/11 GI Bill.


CONCLUSION OF LAW

The criteria for educational assistance under Chapter 33, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9505, 38 C.F.R. § 21.9520 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran asserts that he is entitled to benefits under Chapter 33, Title 38, United States Code, also known as the Post-9/11 GI Bill.  His representative argues that the Veteran does not recall signing or otherwise making an agreement as to the five-year active duty service requirement consequent to his attendance at the United States Military Academy.  His representative also argues that the Veteran proceeded to enroll in a graduate degree program based on VA's initial, if errant, award of a Certificate of Eligibility for Chapter 33 benefits in enrolling in an educational program, and that his detrimental reliance on such a Certificate of Eligibility should preclude revocation of that eligibility.  

The provisions of the Congressional action to establish educational benefits commonly known as the Post 9/11 GI Bill are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013).  VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9520 (2013).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and, in pertinent part, serves a minimum of 30 continuous days and after completion of such service is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (b) (2013).

38 C.F.R. § 21.9505 provides that for the purposes of this subpart (governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill)), the following definitions apply: Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include, among other types of service, service as a cadet or midshipmen at one of the service academies, and a period of service required by an officer pursuant to an agreement under 10 U.S.C. 4348 (a) (2) (B).  38 U.S.C.A. § 3301 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9505 (2013). 

The record reflects that the Veteran was graduated from the United States Military Academy in 2003.  After his graduation, a Department of Defense Form 214 (DD-214) reflects that the Veteran had 3 years, 4 months, and 27 days of active duty service through October 2006 at which time he was honorably discharged on the basis of a service-connected physical disability.  

The Veteran was commissioned for active duty service in the United States Army under a program of educational assistance pursuant to 10 U.S.C.A. 4348 (a) (2) (B), pertaining to his attendance at the United States Military Academy.  The record reflects that the Veteran's obligated service as a result of this attendance began May 31, 2003, and ended May 31, 2008.  Although as noted above the Veteran did not complete the five-year period of obligated service, having been honorably discharged in October 2006, the fact remains that any service completed during that five-year period of obligated service is not considered active duty for purposes of Chapter 33 benefits.  38 C.F.R. § 21.9505(3). 

Definitions provided under 38 U.S.C.A. § 3301 and 38 C.F.R. § 21.9505, governing the administration and payment of educational assistance under 38 U.S.C. Chapter 33, specifically state that "active duty" does not include a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. 4348 (a) (2) (B).  Moreover, regulations at 38 U.S.C.A. § 3311(d), also addressing eligibility requirements under 38 U.S.C. Chapter 33, specifically prohibit treatment of certain service as a period of active duty; a period of service on active duty as an officer pursuant to an agreement under 10 U.S.C.A. 4348 shall not be considered as part of the period of active duty on which an individual's entitlement to education assistance under this chapter is based.  38 U.S.C.A. § 3311(d).

The Veteran's only active duty service after September 10, 2001, was to satisfy a service obligation of his attendance at the United States Military Academy and is not considered active duty for purposes of Chapter 33 benefits.  10 U.S.C. 4348 (a) (2) (B).  As such, the Board finds that, even with consideration of the Veteran's discharge due to a service-connected disability, he did not have a minimum of 30 days qualifying "active duty" after September 10, 2001.  The basic eligibility requirements for educational assistance under Chapter 33 are not met.  See 38 C.F.R. § 21.9520.  Accordingly, the Veteran is not eligible for educational assistance under the Post 9/11 GI Bill.

The Board acknowledges that VA's June 2009 letter errantly certified the Veteran's eligibility for Chapter 33 benefits.  However, to the extent that the Veteran's representative argues that the Veteran detrimentally relied on VA's errant issuance of a Certificate of Eligibility for Chapter 33 benefits, such that this eligibility should not be revoked, it is reiterated that no legal eligibility exists based on the Veteran's service dates.  If the Veteran feels that he should not be responsible for the payments made to his educational institution and the consequent overpayment created when VA determined that no such payments had been warranted, he should in a timely fashion seek a determination from VA that the overpayment was incorrectly created, and/or that he should not be liable for the overpayment amount due to no fault on his part in its creation.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.965, 21.7020, 21.7070, 21.7144, 21.7153 (2013).

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility under 38 U.S.C. Chapter 33.  Although the Board reiterates that the Veteran is a decorated combat Veteran who served in Iraq, the Veteran's period of attendance at the United States Military Academy, and the subsequent period of active service required by such attendance, is specifically excluded from creditable active duty service under the regulations governing eligibility for the Post 9/11 GI Bill.  The regulation and statute are clear.  See 38 U.S.C.A. §§ 3301, 3311 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9505 (2013).  The Board does not have the legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For these reasons, the Board finds that the Veteran's claim for educational assistance under Chapter 33 must be denied.

To the extent that his representative argues that the Veteran had 11 months and 11 days of active duty service prior to his admission to the United States Military Academy, the record reflects that consultation with the registrar from that educational institution revealed this period of time constituted the Veteran's enrollment at the United States Military Academy Preparatory School (USMAPS).  The period of enrollment at the USMAPS was in the capacity as an Invitational Reservist, and qualifies as active duty, but as it occurred from July 1998 to June 1999, and not on or after September 10, 2001, it is not qualifying service for the purposes of Chapter 33.  However, that service may qualify him for educational assistance under Chapter 30 (commonly known as the Montgomery GI Bill).  The Veteran's May 2009 VA Form 22-1990, Application for VA Education Benefits, reflects that he did not apply for Chapter 30 benefits and more importantly, did not elect to receive Chapter 33 benefits in lieu of Chapter 30 benefits.  As such, although the Board has no jurisdiction over whether the Veteran is eligible for educational assistance under Chapter 30, he is free to seek such a determination if he chooses in the future.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


